Order affirmed, wítih ten dollars costs and disbursements, *725with leave to defendants to answer within twenty days from service of order upon payment of said costs, upon the ground that but one cause of action is stated in the complaint, which is a derivative action for an accounting on behalf of the stockholders of the corporation. The allegations which pertain to the dissolution of the corporation are improperly presented in the complaint and may be stricken out on appropriate motion. Present —• Clarke, P. J., Dowling, Merrell, McAvoy and Burr, JJ.